Citation Nr: 0815096	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied service connection because there is 
insufficient evidence in the record to show an injury in 
service and that said injury is related to the veteran's 
current mechanical low back pain.  In August 2005, the RO 
issued a formal finding of the unavailability of the 
veteran's service medical records.  During the March 2008 
Board hearing, the veteran testified that he was assigned 
light duty after twisting his back when servicing a Humvee.  
Although the RO found the service medical records to be 
unavailable, the possibility remains that personnel records 
listing duty assignments may be located.  This evidence may 
corroborate the veteran's account of a significant injury in 
service.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is insufficient competent medical 
evidence to decide the claim.  However, the veteran is 
entitled to a VA examination.  Lay statements from the 
veteran, his wife, and Army Recruiter Macy Cooley recount the 
veteran's history of back pain complaints and treatment from 
his time in service to the present.

Since there has been no VA examination to establish a current 
diagnosis or etiology of the veteran's mechanical low back 
pain, an examination should be scheduled.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's personnel records 
listing his duty assignments and associate 
with the claims file. 

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his symptoms.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the mechanical low back pain 
is the result of an injury in in service.  
The examiner should provide a complete 
rationale for each opinion.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



